Cook, J.,
delivered the opinion of the court.
On September 4, 1909, the appellee entered into a contract with the appellant to furnish her with electric light current for her home, No. 1612 on Fourteenth Street, On-August. 28, 191.5, Miss Steele, the appellee, moved her residence to another house in the city of Meridian. About two years after the removal of her home Miss Steele entered into correspondence with the light company looking to the installment of electric lights in her new home. Finally Miss Steele signed this contract:
“Electric | Service Application.
“Name, Miss Gertrude Steele, Occupation
“Address, 1627, 15th St., Meridian, Miss., 5/6/1918.
“I hereby make application to the Meridian Light & Railway Company for Elec, to be supplied by meter to he located on premises 1627 15th St. as a residence, and agree to pay for the same promptly at the regular price and according to the rules of the Company; and to pay for all Elec registered by said meter until forty-eight hours after written notice has been • given the company to discontinue the service.
“I further agree that the duly authorized agents of the company shall have free access to the meters and connections, including all pipes and wiring, at all reasonable hours and for any purpose.
“I further agree to pay a minimum charge of one dollar for each electric meter per month and fifty cents for each gas meter per month and agree to.assume all risks as to damage caused by defective wires or pipes.
“I further .agree that if I am in, arrears with the company for gas or electric service furnished, or for pipes, wiring, or appliances furnished at the above-designated place, or at any other -place, or if any member of my household is in arrears, which arrearage accrued while he was such a member of my household, *127the company may render me hill for such arrearage, and if I fail or refuse to pay same on demand, or if I should fail or refuse to comply with any of the foregoing conditions, then the company may remove the meter, sever all connections, either gas or electric, and discontinue the service.
“I have retained a copy of this application and understand fully its terms and conditions.
“[Signed] Miss’Gertrude Steele,
“Steele Evans.”
After the signing of this contract the light company presented her with a bill for alleged arrearage to the company for electric and gas service furnished her in the former residence. Miss Steele and the light company could not agree about this claim,, and finally the company, after a lapse of two or three days, agreed to make connection with her residence, and carried out their contract by installing -the lights, the company insisting that the contract was valid and binding.
Inasmuch as we have reached the conclusion that the contract signed by Miss Steele, in so far as she may he hound to pay the arrearages on her former residence before the installment of lights in her present residence, was without consideration and void, and this being true, we hold that she was entitled to actual damages under the facts of the record. Hobart Case, 89 Miss. 252, 42 So. 349, 119 Am. St. Rep. 702.
There was nothing in the record warranting the recovery of punitive or exemplary damages, and it was error to instruct the jury that they might in their discretion find for such damages.

Reversed and remanded.